Title: To James Madison from Thomas Wash, 22 February 1791
From: Wash, Thomas
To: Madison, James


Sir,
Louisa County Virginia Frebuary 22d. 1791
Altho’ a Stranger I make bold to Write to you, Soliciting you to do me a favour, Which Ignorance and Inconveniance puts it out of my power to do myself. I Served as Clerk to mr. John Cheesborough A Comy of Isues to the North Carolina Brigade of Continental troops to the Northward Under the Command of General Washington from the 3d. of march 1778 to the 15th June 1779 for Which time my name may be found on the payrool for the Isuing Department, I received my pay regularly 26 Dollars & ⅔ Pr. mo Exclusive of ten Dollars for Subsistance money, I also served as Asistant Comisy. of hides for the State of New york Under Moses Hetfield Comisy. Genl. of hides for the Said State, the time of the Said Service I dont Exactly Recollect when it Commenced, for my Comission Which I received from the Board of War in Philadelphia, I lost at Genl Gates Defeat, But my name may be found on the payrool of the Hide Department in August or Sepr. 1779 and Continued untill Some time in Decr. following. I Recd. my pay Regularly 40 Dollars Pr. month Exclusive of 20 Dr. for Subsistance money, The favour I beg of you is to Settle with the Publick for the Depreciation of my pay for the above service and After paying yourself Sufficiently for all the Trouble you may be at on my Acct., please to Froward the same to Mr. Davis Printer in richmond. I Expect the time has Elapsed which was allowed for the Settlement of those Accoumpts But my plea I suppose to be Tolerable good for it was Entirely through Ignorance that I never applyd Before for a Settlemt not Knowing any Such money Would be allowed me, Before some of the Said Departmt Went last summer to New york and got the Depreciation of there pay allowed them. I have Enclosed a power to Enable you to Settle if it may be Sufficient. But in Case that Should prove Insufficient youl please to Inform me by post What to do. Mr. John Cheesborough is dead or I would Inclose a Certificate of my Serv[i]ce in the Isuing Department, But my name on the payrools will be sufficient I Expect with Colo. Winston Letter to you, to prove that I did the service Colo Winston at that time being a Continental Officer. Any Letters you may write on my Acct. youl please to leave me to pay post on and mine Shall Come postage paid, As soon as Convenient I Shall be glad [to] hear from you. I am sir Your Obt. Hbe servt.
Thomas Wash
